[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
TEMPORARY INJUNCTION
NOW THEREFORE, IT IS ORDERED that the defendants, United Association of Plumbers  Steamfitters, Local 305, Cameron Champlin, Jr., Business Manager of said Local 305, and their members, officers and agents, and all persons acting in CT Page 6265 concert with them, or acting on their behalf or under their direction, supervision or control be and they hereby are enjoined from:
1. Engaging in mass picketing in the driveways leading to Gates 1 and 2 of the plaintiff's premises on Route 12 in Preston, Connecticut in such a manner as to block said entrances and interfere, delay, or impede entry or exit from said premises by plaintiff's employees or plaintiff's contractors, and their employees, persons doing business with the plaintiff and other visitors who enter or exit such premises.
2. Staffing a picket line of more than 14 picketers on plaintiff's driveways leading up to said Gates 1 and 2, and the defendants are further enjoined to:
3. Promptly break the picket line to allow free passage to any such person described in (1) above seeking to enter or exit plaintiff's premises.
Dated this 25th day of July, 1991. Teller, J.